MEMORANDUM **
Washington state prisoner David L. Greening (also known as Naathon R. Johnson) appeals pro se from the district court’s judgment dismissing his 42 U.S.C. § 1983 action alleging defendants wrongfully initiated a prosecution against him for trafficking in stolen property. We have jurisdiction under 28 U.S.C. § 1291. We review de novo summary judgment based on immunity, Cruz v. Kauai County, 279 F.3d 1064, 1067 (9th Cir.2002), and we affirm.
The district court properly concluded that defendants were entitled to absolute immunity for statements they made, based on a police detective’s report, in a declaration to support a determination of probable cause that Greening knowingly received stolen property. See Buckley v. Fitzsimmons, 509 U.S. 259, 273, 113 S.Ct. 2606, 125 L.Ed.2d 209 (1993) (Prosecutors entitled to absolute immunity for acts associat*243ed with the initiation of judicial proceedings, including “professional evaluation of the evidence assembled by the police and appropriate preparation for its presentation at trial or before a grand jury after a decision to seek an indictment has been made”).
All pending motions are denied.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.